SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

In the Matter of Robbinsville Township Board of Education v. Washington Township Education Association
                                           (A-32-15) (076497)

Argued September 27, 2016 -- Decided November 29, 2016

LaVecchia, J., writing for a unanimous Court.

         In this appeal, the Court considers whether its determination in Borough of Keyport v. International Union
of Operating Engineers, 222 N.J. 314 (2015), supports a general proposition that, in times of economic crisis, a
school board may unilaterally impose furlough days on teaching staff members in contravention of the parties’
collective negotiation agreement governing terms and conditions of employment.

         The collective negotiation agreement (Agreement) between the Robbinsville Township Board of Education
(Board) and the Washington Township Education Association (Association), the major union representative for the
employees of the Board, provides that teachers’ salaries would be based on the number of school-year work days, or
188 days for new teachers and 185 days for all other teachers.

         On March 17, 2010, the State of New Jersey notified the Board that State education funding to the district
would be reduced by fifty-eight percent for the upcoming school year. Two days later, the Board asked the
Association to re-open contract negotiations for the upcoming year; the Association denied that request on April 9,
2010. Four days later, the Board again asked to re-open negotiations; the Association did not respond. In May
2010, Robbinsville Township notified the Board that its local government financing also would be reduced for the
upcoming school year. On May 12, 2010, the Board again asked the Association to re-open negotiations; the
Association declined the invitation. The next day, the Board met to discuss the budget and decided to impose three
days of involuntary, uncompensated furlough on the remaining teachers, which would reduce the work year from
185 to 182 days.

          The Association promptly filed an unfair practice charge with the Public Employment Relations
Commission (PERC), alleging violations of both the Agreement and the New Jersey Employer-Employee Relations
Act (EERA), N.J.S.A. 34:13A-1 to -43. PERC issued a complaint and notice of hearing to the parties, each of which
filed cross-motions for summary judgment.

          PERC granted summary judgment in favor of the Board, holding that the imposition of temporary
furloughs was a non-negotiable managerial prerogative. The Association appealed, and the Appellate Division
affirmed PERC’s judgment. The appellate panel relied on the Court’s holding in Keyport that “the decision to
institute temporary layoffs implicates the same managerial prerogatives as permanent layoffs or subcontracting,”
particularly “when economy is a factor.”

        The Court granted the Association’s petition for certification. 223 N.J. 557 (2015).


HELD: The Court rejects the Appellate Division’s mistaken reading of Keyport to authorize the Board’s unilateral
alteration of a collectively negotiated agreement. Keyport does not stand for the proposition that anytime a municipal
public employer can claim an economic crisis, managerial prerogative allows the public employer to throw a
collectively negotiated agreement out the window. To the contrary, Keyport painstakingly emphasized the significance
of an agency of State government enacting a temporary emergency regulation to provide local governmental managers
with enhanced prerogatives. The regulation’s existence made all the difference in Keyport, and there is a lack here of
an authorizing temporary emergency regulation that permitted temporary furloughs. Keyport does not support the
award of summary judgment to the Board.
1. The scope of public employment negotiation is divided into two categories of subject matter: mandatorily
negotiable subjects and non-negotiable matters of governmental policy. When an issue falls within a middle-ground
area, a court must determine whether the issue should be resolved through the political process or through collective
negotiations. The Court has adopted a three-part test to make that determination, holding that an issue involving
public employment is properly negotiable when: “(1) the item intimately and directly affects the work and welfare
of public employees; (2) the subject has not been fully or partially preempted by statute or regulation; and (3) a
negotiated agreement would not significantly interfere with the determination of governmental policy.” In re Local
195, IFPTE v. State, 88 N.J. 393, 404 (1982). (pp. 8-9)

2. Rates of pay and working hours are quintessential terms and conditions of employment and are mandatorily
negotiable terms. Conversely, public employers have a non-negotiable managerial prerogative to reduce the
workforce by permanently laying off employees. Those two areas—hours/wages and the right to reduce the
workforce—came into conflict in the appeals from three separate PERC cases consolidated in Keyport. In two of
those cases, municipalities had imposed mandatory but temporary layoffs by reducing the number of work days over
a specific time period without prior negotiations; the third municipality had replaced three full-time positions with
part-time positions. (pp. 9-11)

3. In Keyport, the Court noted that an emergency regulation had been promulgated in response to the 2008
economic crisis. That regulation authorized certain municipalities to temporarily lay off employees when faced with
exigent financial circumstances. When the Court applied the three-prong Local 195 test, it found the first prong
plainly met because the temporary layoffs impacted work hours and compensation. It also found the second prong
met, inasmuch as permission to effect temporary layoffs did not rise to the level of preemption. When balancing the
interests of the employers and employees pursuant to the third prong, however, the Court found that the emergency
regulation buttressed the municipalities’ right to implement the temporary layoffs. (pp. 11-13)

4. The Court notes that the Appellate Division erred in deriving from Keyport the general principle that financial
considerations “are indisputably a legitimate basis for a layoff of any type.” Keyport, supra, 222 N.J. at 343-44.
The appellate decision undervalued the lack here of an authorizing temporary emergency regulation that permitted
temporary furloughs—a factor that had the significant impact of tilting the public policy calculus in Keyport’s
analysis under the third prong of Local 195. Had the temporary regulation not provided that extra managerial
authority, the fact patterns in the Keyport cases would have foundered on the third-prong analysis. (pp. 13-15)

5. Allowing a claimed need for management prerogative to prevail in tight budgetary times in order for municipal
government policy to be properly determined would eviscerate the durability of collective negotiating agreements.
The Legislature and the Court have, time and again, emphasized the value of collective negotiated agreements in
society. By reading Keyport to authorize the Board’s unilateral alteration of a collective negotiated agreement, the
Appellate Division erroneously expanded Keyport, rendering it unrecognizable. The Court rejects that mistaken
reading and unwarranted extension of Keyport. (pp. 15-17)

6. The Court declines to consider the Board’s argument that its actions were authorized under a section of the
Agreement. First, PERC and the appellate panel rested their respective holdings on Keyport, not on the Agreement.
Second, the Board did not file a cross-petition for certification to pursue this argument. Finally, it would not be
appropriate for the Court to interpret the Agreement in light of the posture of the case; instead, the parties have their
negotiated dispute resolution mechanism to resolve interpretive matters. (pp. 17-19)

        The judgment of the Appellate Division is REVERSED. The matter is REMANDED for any further
proceedings consistent with this opinion.


      JUSTICES ALBIN, PATTERSON, FERNANDEZ-VINA, SOLOMON, and TIMPONE join in
JUSTICE LaVECCHIA’s opinion. CHIEF JUSTICE RABNER did not participate.




                                                            2
                                      SUPREME COURT OF NEW JERSEY
                                        A-32 September Term 2015
                                                 076497

IN THE MATTER OF

ROBBINSVILLE TOWNSHIP BOARD
OF EDUCATION,

    Defendant-Respondent,

         v.

WASHINGTON TOWNSHIP EDUCATION
ASSOCIATION,

    Plaintiff-Appellant.


         Argued September 27, 2016 – Decided November 29, 2016

         On certification to the Superior Court,
         Appellate Division.

         Keith Waldman argued the cause for appellant
         (Selikoff & Cohen, attorneys; Mr. Waldman
         and Kathleen L. Kirvan, on the briefs).

         Matthew J. Giacobbe argued the cause for
         respondent Robbinsville Township Board of
         Education (Cleary, Giacobbe, Alfieri,
         Jacobs, attorneys; Robin T. McMahon, on the
         letter brief).

         Don Horowitz, Acting General Counsel, argued
         the cause for respondent New Jersey Public
         Employment Relations Commission.


    JUSTICE LaVECCHIA delivered the opinion of the Court.

    In this appeal we consider the argument that our earlier

determination in Borough of Keyport v. International Union of

Operating Engineers, 222 N.J. 314 (2015), supports a general

                                1
proposition that, in times of economic crisis, a school board

may unilaterally impose furlough days on teaching staff members

in contravention of the parties’ collective negotiation

agreement governing terms and conditions of employment.

    Acting in response to significant funding reductions and

citing managerial prerogative, the Robbinsville Township Board

of Education (Board) announced a decision to impose involuntary

furlough days on teachers knowing that the furloughed days would

negatively impact the affected employees’ wages.    An unfair

labor practice charge was filed with the Public Employment

Relations Commission (PERC), challenging the Board’s action as

violating the parties’ collective negotiation agreement and the

New Jersey Employer-Employee Relations Act (EERA), N.J.S.A.

34:13A-1 to -43.

    In granting summary judgment to the Board, PERC relied on

the Appellate Division’s decision in Keyport.   The Washington

Township Education Association (Association) appealed, and the

Appellate Division affirmed PERC’s determination.   The panel’s

reasoning assumed that this Court’s modified affirmance in

Keyport supported the Board’s ability to act unilaterally to

impose the furloughed days.

    Because the Appellate Division decision is based on an

overly broad and mistaken reading of our determination in



                                2
Keyport, we reverse to correct the judgment and to prevent

improper expansion of our circumscribed holding in Keyport.

                                 I.

    The Association is the major union representative for

employees of the Board.   Relevant to the events in this matter,

the Board and the Association were bound by a collective

negotiation agreement (Agreement) during the period of July 1,

2008 through June 30, 2011.   According to Article 5.3 of the

Agreement, the teachers’ salaries were based on the number of

school-year work days, which contract negotiations established

to be 188 days for new teachers and 185 days for all other

teachers.

    On March 17, 2010, during a time of declared “fiscal

emergency,” the State of New Jersey notified the Board that

State education funding to the district would be reduced by

fifty-eight percent for the upcoming 2010-2011 school year.

Reeling from that significant funding reduction, the Board took

action:   it revised its budget for the next school year by

cutting educational programs, freezing salaries, and laying off

approximately thirteen teaching and staff positions.     Because

those attempts were insufficient to balance the school

district’s budget, on March 19, 2010, the Board asked the

Association to re-open contract negotiations for the 2010-2011

school year.   On April 9, 2010, the Association, citing its

                                 3
members’ best interests, declined to re-open discussions mid-

contract.    The Association also did not respond to the Board’s

subsequent request on April 13 to reconsider re-opening

negotiations.

     In May 2010, Robbinsville Township notified the Board that

local government financial support to the school district also

would be reduced for the upcoming school year.    On May 12, 2010,

the Board again asked the Association to re-open contract

discussion for purposes of the 2010-2011 school year and again

the Association declined the invitation.    The next day, the

Board met to approve methods by which it could reduce the budget

shortfall, which included, among other things, imposing three

days of involuntary, uncompensated furlough on the remaining

teachers.    The furlough days were scheduled to take place on

non-educational, professional development days, reducing the

overall work year from 185 days to 182 days.     The Board informed

the faculty of its decision via e-mail later that day.

     The Association promptly filed an unfair practice charge

with PERC, asserting that the Board violated the EERA, as well

as the Agreement, by unilaterally and without negotiation

reducing the teachers’ workdays, negatively impacting their

salaries.1   PERC issued a complaint and a notice of hearing to


1  Before PERC and the Appellate Division, the Association also
challenged the Board’s e-mail communication as contravening the
                                  4
the parties, each of which filed cross-motions for summary

judgment.   While PERC’s decision was pending, the Appellate

Division issued an unpublished opinion in the consolidated

appeals in Borough of Keyport v. International Union of

Operating Engineers, which addressed the negotiability of

temporary furloughs imposed in the affected civil service

jurisdictions.   Thereafter, on November 21, 2013, PERC rendered

its decision in the instant matter, granting the Board’s motion

for summary judgment and denying the Association’s motion,

holding that the decision to impose temporary furloughs in the

current economic climate was a non-negotiable managerial

prerogative.

    The Association appealed PERC’s decision to the Appellate

Division, and the panel affirmed, stating that it relied on this

Court’s holding in Keyport that “the decision to institute

temporary layoffs implicates the same managerial prerogatives as

permanent layoffs or subcontracting,” particularly “when economy

is a factor.”

    The Association’s petition for certification to this Court

was granted on December 8, 2015.     223 N.J. 557 (2015).

                               II.




EERA; however, that issue is not included in the appeal to this
Court.
                                 5
    The Association argues that PERC and the Appellate Division

erroneously applied Keyport in this case.   The Association

contends that Keyport’s judgment, upholding decisions to

temporarily lay off public employees as a non-negotiable

managerial prerogative, was based not only on the existence of

harsh economic circumstances but also on regulatory authority to

impose temporary furloughs that was applicable only to civil

service jurisdictions.   The Association notes that the actions

of the Keyport employers were authorized by a then-existing

Civil Service Commission emergency regulation permitting

temporary layoffs due to the economic climate, and it emphasizes

this Court’s reliance on that emergency regulation in upholding

the Keyport employers’ right to unilaterally impose the

furloughs.   See Keyport, supra, 222 N.J. at 343 (referencing

“[the] clear expression of legitimate public policy authorizing”

managerial prerogative to impose contested furloughs).     The

Association notes that, conversely, no such expression of public

policy exists here.   The Association maintains that it asks too

much of this Court’s reasoning in Keyport to extend that limited

holding to public employers throughout the state.

    The Association additionally relies on the fact that the

Keyport municipalities’ layoff plans had been subjected to

independent review and approval by the Civil Service Commission,

and no similar independent third party exercised oversight over

                                 6
the Board’s actions.   And, for the first time in this appeal,

the Association adds that, at the very least, the Board should

have been required to negotiate the impact of its unilateral

decision because the furloughs would adversely impact employee

compensation and negotiating would not have substantially

interfered with the Board’s managerial prerogative.

    The Board argues that this case aligns with Keyport, which,

it contends, did not turn on the Civil Service Act or the

temporary emergency regulation but rather on “the

municipalities’ ‘right to lay off employees under prior case

law.’”   (Quoting Keyport, supra, 222 N.J. at 344-45).    Moreover,

the Board asserts that requiring negotiation before imposing

temporary furloughs would require the Board to “leav[e]

significant matters of government policy to collective

negotiations . . . rather than governmental bodies.”     Last, the

Board argues that this Court should not consider the

Association’s argument regarding negotiating the furloughs’

impact because that argument was not raised before PERC or the

Appellate Division and because the Association waived the

opportunity to negotiate impact by thrice declining to meet with

the Board when asked to re-open negotiations.

    Participating pursuant to Rule 2:6-4, the quasi-judicial

decision-maker, PERC, contended in briefs filed with this Court

and the Appellate Division that it properly decided this case

                                 7
because it is required to “follow and apply pertinent judicial

precedent,” like the Appellate Division’s decision in Keyport.

PERC further argued that civil service regulations and the

emergency regulation identified in this Court’s decision in

Keyport do not provide a “basis to distinguish between civil

service municipalities and other public employers.”

                               III.

    This Court reaffirmed and applied in Keyport certain

bedrock principles governing the scope of collective

negotiations in the public sector.

    Fundamentally, the scope of public employment negotiation

is divided, for purposes of analysis, into two categories of

subject matter comprised of mandatorily negotiable subjects and

non-negotiable matters of governmental policy.   Keyport, supra,

222 N.J. at 333 (citations omitted).   Often those categories are

readily distinguished.   However, in recognition that courts must

wade in when conflicts arise over the competing interests of

public employers and public employees in middle-ground areas,

this Court decades ago dictated the approach to be employed when

a court must determine “whether an issue is appropriately

decided by the political process or by collective negotiations.”

Id. at 333–34.

    The now time-honored test for such situations was announced

in the 1982 decision of In re Local 195, IFPTE v. State, 88 N.J.
8
393 (1982).    The Court stated that a subject involving public

employment is properly negotiable when it satisfies a three-part

test:   “(1) the item intimately and directly affects the work

and welfare of public employees; (2) the subject has not been

fully or partially preempted by statute or regulation; and (3) a

negotiated agreement would not significantly interfere with the

determination of governmental policy.”    Local 195, supra, 88

N.J. at 404.    As to the third prong of that test, a reviewing

court must “balance the interests of the public employees and

the public employer,” id. at 404-05, and will hold that

negotiation is permitted “on a subject that intimately and

directly affects the work and welfare of public employees unless

such negotiated agreement would significantly interfere with the

determination of governmental policy,” id. at 404.

    The “prime examples” of mandatorily negotiable terms and

conditions of employment under New Jersey case law “are rates of

pay and working hours.”    Id. at 403.   In recognition of the

preeminence of pay and working hours as quintessential terms and

conditions of employment, New Jersey decisions hold that

“[a]lthough the establishment of a school calendar is a

managerial prerogative, a decision that directly impacts the

days worked and compensation for those days implicates a term

and condition of employment,” rendering the decision one that

involves “a mandatorily-negotiable term of employment.”     Troy v.

                                  9
Rutgers, 168 N.J. 354, 384 (2001); see also Bd. of Educ. v.

Woodstown-Pilesgrove Reg’l Educ. Ass’n, 81 N.J. 582, 594 (1980)

(finding no encroachment on management prerogative by requiring

school board to negotiate lengthening school-day hours despite

school district’s “budgetary consideration being the dominant

element” in that decision); Piscataway Twp. Bd. of Educ. v.

Piscataway Twp. Principals Ass’n, 164 N.J. Super. 98, 100 (App.

Div. 1978) (“We have no doubt that the matter of length of the

work year and its inseparable concomitant -- compensation -- are

terms and conditions of employment, . . . and consequently the

subject of mandatory negotiation before being put into effect by

the public employer.”).

    Conversely, there is no dispute, either in law or in the

positions taken by the parties in this action, that public

employers have a non-negotiable managerial prerogative to reduce

the workforce by permanently laying off employees.   See N.J.S.A.

18A:28-9 (providing right of “board of education to reduce the

number of teaching staff members . . . whenever, in the judgment

of the board, it is advisable to abolish any such positions for

reasons of economy”); State v. State Supervisory Emps. Ass’n, 78
N.J. 54, 88 (1978) (noting that “a decision to cut the work

force to a certain number unquestionably is a predominantly

managerial function”).



                               10
       Those two areas –- hours/wages and the right to reduce the

workforce -- came into conflict in the appeals involved in

Keyport.   In Keyport, supra, we recognized, again, that work

days and compensation are terms and conditions of employment,

mandating negotiations. 222 N.J. at 340.    We concluded,

however, in that unique matter, that a public employer could

unilaterally alter employees’ rates of pay and work days “in

accordance with a duly authorized temporary layoff plan” during

a time of acute economic crisis.      Id. at 343.

       Keyport arose from three separate PERC cases, all of which

addressed the actions of civil service municipalities.         Id. at

319.   Two municipalities involved in that appeal imposed

“mandatory, but temporary, layoffs, in the form of a reduced

number of work days over a specified period of time” without

prior negotiations, and the third replaced “three full-time

clerical positions . . . with part-time positions,” eliminating

the affected employees’ health benefits.      Ibid.   Importantly,

“all three layoff plans had been submitted and approved by the

Civil Service Commission . . . as compliant with all civil

service requirements for a layoff action.”      Ibid.   In addressing

the three cases, this Court noted that, due to the 2008 economic

crisis, an emergency regulation was promulgated that temporarily

authorized “[m]unicipalities governed by the civil service



                                 11
system . . . to [temporarily] lay off employees when facing

exigent financial circumstances.”      Id. at 320.

    Our analytic approach to the three matters in Keyport

resorted to the well-established, three-prong analysis from

Local 195 to determine the negotiability of the temporary

furloughs.   We found the first factor plainly satisfied because

the temporary layoffs impacted the employees’ work hours and

compensation, “intimately and directly affect[ing] the work and

welfare” of the employees.    Id. at 334, 336 (quoting Local 195,

supra, 88 N.J. at 404).     Next, we determined that the regulation

at issue did not preempt the EERA’s mandate to negotiate rates

of pay and hours of work:    the regulation merely permitted

temporary layoffs, whereas preemption requires a statute or

regulation that leaves “no room for debate on the matter of

discretion” and “fixes a term and condition of employment

expressly, specifically and comprehensively.”        Id. at 337

(quotation marks and citation omitted).      In that respect, our

decision reversed a contrary determination by the Appellate

Division in Keyport that had found preemption applicable.         Id.

at 340-41.

    Instead, in our analysis, the critical question turned on

the third prong, which required a balancing of the public

employer’s interest in “the determination of governmental

policy” and the employees’ interest in “the[ir] work and

                                  12
welfare.”   Id. at 341 (quoting Local 195, supra, 88 N.J. at

404).   We recognized the “emergency regulation authorizing

temporary layoffs [due to] the extant financially distressing

conditions” to be a “clear expression of legitimate public

policy authorizing such actions to be taken.”    Id. at 343.

Although the municipalities did not specifically rely on the

regulation, for this Court it was important that the

municipalities acted while the emergency regulation was in

effect and the municipalities did face financial crisis.     Those

circumstances specifically and directly prompted Keyport’s

holding:    “These civil service municipalities, when faced with

fiscal exigency, had the right to lay off employees under prior

case law and as buttressed by the emergency regulation then in

effect authorizing temporary layoff actions.”    Id. at 344-45

(emphasis added).

                                IV.

    In the matter under review, the Appellate Division also

employed the Local 195 three-prong test and concluded that,

despite the fact that the terms and conditions at issue were

prime examples of negotiable employment terms, negotiation was

not necessary because it would “impinge on the determination of

public policy.”   (Citing Keyport, supra, 222 N.J. at 341).

    Although the Appellate Division correctly determined that

the first and second prongs of Local 195 are not at issue in

                                 13
this case -- because the action here, in impacting work hours

and pay, directly affects the employees’ work and welfare and

because there is no statute or regulation preempting the EERA --

the panel misapplied our holding in Keyport when analyzing the

third prong of the test.   Concerning that third prong, the

Appellate Division concluded that the economic crisis present in

the Robbinsville school district permitted the Board to forego

negotiations on the furloughs.   The panel stated that it reached

that determination because the Board was attempting to “achieve

a balance between the interests of public employees and the need

to maintain and provide reasonable services,” and because,

pursuant to Keyport, “economic considerations ‘are indisputably

a legitimate basis for a layoff of any type.’”   (Quoting

Keyport, supra, 222 N.J. at 343-44).

    The appellate decision undervalued the lack here of an

authorizing temporary emergency regulation that permitted

temporary furloughs -– a factor that had the significant impact

of tilting the public policy calculus in Keyport’s analysis

under the third prong of Local 195.    Keyport does not stand for

the proposition that anytime a municipal public employer can

claim an economic crisis, managerial prerogative allows the

public employer to throw a collectively negotiated agreement out

the window.   To the contrary, Keyport painstakingly emphasized

the significance of an agency of State government enacting a

                                 14
temporary emergency regulation to provide local governmental

managers with enhanced prerogatives in handling the

extraordinary fiscal times faced in the late 2000s.    The

regulation’s existence made all the difference in Keyport.     It

was mentioned by the Court repeatedly throughout the opinion.

See Keyport, supra, 222 N.J. at 343, 344, 345.

    This Court determined that the emergency regulation

promulgated by the governmental agency overseeing layoff

activity in civil service jurisdictions purposefully added to

the managerial discretion reposed in the municipalities and,

further, that it added weight to the Court’s conclusion that

forcing the civil service municipalities involved in Keyport to

abide by their respective “negotiated agreement[s] would

significantly interfere with the determination of governmental

policy.”   Id. at 341 (emphasis added) (quoting Local 195, supra,

88 N.J. at 404).    That was underscored by the Court’s

recognition of the regulation’s importance to the prong-three

analysis under Local 195 regardless of whether the regulation

was the express impetus for the municipalities’ decisions.

Keyport, supra, 222 N.J. at 345.

    Had the temporary regulation not provided that extra

managerial authority, the fact patterns in the three

consolidated cases in Keyport would have foundered on the third-

prong analysis.    Allowing a claimed need for management

                                 15
prerogative to prevail in tight budgetary times in order for

municipal governmental policy to be properly determined would

eviscerate the durability of collective negotiated agreements.

Collective negotiated agreements -- promises on wages, rates of

pay, and hours, and other traditional terms and conditions of

employment -- would mean nothing in the wake of any financial

setback faced by a local governmental entity.   That drastic

public-policy course alteration was not explicit or implicit in

the opinion setting forth the reasoning to support our holding

in Keyport.   We do not endorse it now for to do so would

undermine Local 195 and decades of public sector labor law on

collective negotiations.

    To that end, the Legislature and this Court have, time and

again, emphasized the value of collective negotiated agreements

in our society.   The Legislature enacted the EERA to serve the

interests of New Jersey citizens by preventing labor disputes

through such agreements.   N.J.S.A. 34:13A-2; see also N.J.S.A.

34:13A-5.3 (requiring representatives of employers and employees

to “meet at reasonable times and negotiate in good faith with

respect to . . . terms and conditions of employment,” and

requiring that such agreements be written and signed).      This

Court also has recognized the “wisdom of pursuing discussion

between public employers and employees,” which “promote[s] labor

peace and harmony.”   Local 195, supra, 88 N.J. at 409; see also

                                16
Teaneck Bd. of Educ. v. Teaneck Teachers Ass’n, 94 N.J. 9, 18-19

(1983).   And, the Court has encouraged negotiations, stating

that “[s]tate officials would be derelict in their public

responsibilities” if they failed to negotiate.     Local 195,

supra, 88 N.J. at 409.2   Thus, by reading Keyport to authorize

the Board’s unilateral alteration of a collective negotiated

agreement, the Appellate Division erroneously expanded Keyport,

rendering it unrecognizable.     We reject that mistaken reading

and unwarranted extension of Keyport.     Keyport does not support

the award of summary judgment to the Board.

                                 V.

     For completeness, we note that in oral argument before this

Court the Board contended, as an alternative ground for

affirmance, that although the Board does not have the benefit of

a temporary regulation or other governmental authorization for

its unilateral imposition of temporary furloughs on school

district faculty and staff, the Board’s action was authorized by

Article 4.1 of the Agreement.3    Among other things, that article

provides the Board with the power “to determine the methods,


2  We likewise recognize that public employees disregard their
duties if they do not engage in negotiations fairly and in good
faith. Here, the Association thrice declined to engage in
negotiations, despite awareness of the Board’s dire financial
circumstances and limited options.

3 We note that the Board did not reference the article in its
answer to the unfair labor practice charge.
                                  17
means and personnel by which whatever actions might be necessary

to carry out the mission of the school district in situations of

emergency.”   Accordingly, the Board argues that the Agreement

enables this case to fall within the exception to mandatory

negotiability carved out by Keyport.

    We do not consider that alternative argument for a number

of reasons.

    First, the decisions of PERC and, on appeal, the Appellate

Division do not support the argument that the Agreement’s

language had an impact on their respective holdings.    Each

holding rested on its interpretation of Keyport.

    Second, the Board did not file a cross-petition for

certification in which it could, potentially, have raised an

alternative basis for affirming the judgment of the Appellate

Division.

    Finally, we do not consider in this appeal whether Article

4.1 provides the clarity of authority equivalent to the previous

civil service emergency regulation that plainly authorized

temporary furloughs as a legitimate layoff action.     See Keyport,

supra, 222 N.J. at 338.   The Board’s assertion implicates a

question of contract interpretation affecting the determination

of contract rights.   The parties have their negotiated dispute

resolution mechanism available to invoke in order to resolve

such interpretative matters.   In the posture in which this

                                18
argument has arisen, it would not be appropriate for this Court

to become involved in contract interpretation.

    Thus, for the reasons previously explained, our decision in

Keyport was misapplied in this matter.   Keyport does not provide

the Board with the authority to have unilaterally imposed unpaid

furlough days on teaching staff members in the 2010-2011 school

year.

                              VI.

    The judgment of the Appellate Division is reversed and the

matter is remanded for any further proceedings consistent with

this opinion.


     JUSTICES ALBIN, PATTERSON, FERNANDEZ-VINA, SOLOMON, and
TIMPONE join in JUSTICE LaVECCHIA’s opinion. CHIEF JUSTICE RABNER
did not participate.




                               19